NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL MINASYAN; HASMIK                        No.    15-70862
MINASSIAN; HAKOB MINASYAN,
                                                Agency Nos.       A075-648-887
                Petitioners,                                      A075-648-888
                                                                  A075-648-890
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**


Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Gabriel, Hasmik, and Hakob Minasyan, natives and citizens of Armenia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order of

February 19, 2015, denying their motion to reopen. We have jurisdiction under 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for

review.

      The BIA did not abuse its discretion in denying the motion, which was not

supported as required by the governing regulation. See 8 C.F.R. § 1003.2(c)(1)

(“A motion to reopen . . . shall be supported by affidavits or other evidentiary

material.”); see also INS v. Wang, 450 U.S. 139, 143 (1981) (enforcing a prior

regulation that required motions to reopen to be supported by affidavits or other

evidentiary material). Petitioners offer no support for their contention that the BIA

should have excused them from this requirement because they filed their motion to

reopen pro se.

      The record does not support Petitioners’ contention that the BIA abused its

discretion by failing to “consider the most recent relevant country condition profile

published by the United States State Department” under Abassi v. INS, 305 F.3d

1028, 1029 (9th Cir. 2002), because they filed their motion pro se. That case is

inapplicable for several reasons, including that Petitioners failed to identify

materially changed circumstances that any such profile would demonstrate.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.


                                           2                                      15-70862